Judgment affirmed, with costs; no opinion.
Concur: Judges Desmond, Dye, Ftjld, Van Voorhis and Burke. Chief Judge Conway and Judge Froessel dissent and vote to reverse upon the ground that a jury question was presented as to whether defendant violated his duty to plaintiff by failing to observe whether she had alighted safely before he started his car. Plaintiff was entitled to every favorable inference that might be drawn from the evidence. There was evidence that defendant ‘1 was in a hurry to have an appointment at home ’ ’; that he stopped his car near a street corner to permit plaintiff and her husband to alight to get a taxicab; and that, just as plaintiff alighted and before the car door had *910closed, it struck her at the same time “ the car started to move ” — “the car was moving forward”. The Trial Judge should not have directed a verdict after the jury disagreed. We think there should be a new trial here.